 

CHANGE IN CONTROL severance AGREEMENT



THIS AGREEMENT, dated as of March 26, 2015, is by and between Atlantic
Stewardship Bank (“the Bank”) and Stewardship Financial Corporation (“the
Corporation”), a New Jersey corporation (the Bank and the Corporation being
referred to collectively as “the Company”), and Peter Ameen (the “Executive”).

RECITALS:

 

1.           The Executive is an employee of the Company and is an important
participant in management or administration of the Company.

2.           The Company wishes to encourage the Executive to continue
Executive’s career and services with the Company following a Change in Control
(as hereinafter defined).

3.           It would be in the best interests of the Company and its
stockholders to ensure continuity in the management and administration of the
Company in the event of a Change in Control by entering into this Agreement with
the Executive.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Executive and the
Company agree as follows:

1.           Definitions.

a.           “Board” shall mean the Board of Directors of the Company (the
members of the Board of Directors of the Corporation are also the Board of
Directors of the Bank).

b.           “Cause” shall mean:

(i) the continued and willful failure of the Executive at any time to perform
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness, but including a continued and
willful failure by the Executive for any other reason to attempt in good faith
to meet reasonable, material performance expectations that are not measured by
Company economic performance), after a written demand for performance is
delivered to the Executive by the Company or its representative, which
specifically identifies the manner in which the Company believes that the
Executive has not attempted in good faith to perform the Executive’s duties and
which gives the Executive no fewer than 30 days to cure the deficiency noted
therein; or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company; or

 

 



(iii) conviction of the Executive of a felony (other than a traffic-related
felony) or a guilty or nolo contendere plea by the Executive with respect
thereto; or

(iv) a material breach by the Executive of any material provision of this
Agreement; provided that, if such breach is curable, the Company shall not have
the right to terminate the Executive’s employment for Cause unless the
Executive, having received written notice of the breach, fails to cure the
breach within 30 days of receipt of such notice; or

(v) a willful violation by the Executive of a material legal requirement, or of
any material written Company policy or procedure that is materially and
demonstrably injurious to the Company; or

(vi) the Executive’s failure to obtain or maintain, or inability to qualify for,
any license (other than a driver’s license) required by law for the performance
of the Executive’s material job responsibilities, or the suspension or
revocation of any such license held by the Executive as a result of an action or
inaction by the Executive; provided that, if such failure, suspension or
revocation is curable, the Company shall not have the right to terminate the
Executive’s employment for Cause unless the Executive, having received written
notice of the failure, does not cure the failure within a reasonable time (not
less than 30 days after the receipt of such notice), provided, in no event shall
Cause exist under this clause (vi) so long as the Executive is diligently
pursuing a cure of such failure, suspension or revocation in good faith and the
failure is cured within 120 days after receipt of notice.

c.           “Change in Control” shall mean the date on which the earliest of
the following events occurs:

(i)           any Person, as defined in this Paragraph 1(c)(v) below, becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 50% or more of (x) the then
outstanding shares of common stock of the Corporation or (y) the combined voting
power of the then outstanding securities of the Corporation entitled to vote
generally in the election of directors (the “Company Voting Stock”);

(ii)           any Person other than the Corporation or a wholly-owned
subsidiary of the Corporation becomes the beneficial owner of 50% or more of (x)
the then outstanding shares of common stock of the Bank or (y) the combined
voting power of the then outstanding securities of the Bank entitled to vote
generally in the election of directors;

(iii)           the closing of a sale or other disposition (whether by merger,
consolidation, reorganization or otherwise) of all or substantially all of the
assets of the Corporation or the Bank, or the Corporation or the Bank adopts a
plan of liquidation providing for the distribution of all or substantially all
of its assets;

-2-

 



(iv)           the Corporation or the Bank combines with another entity and is
the surviving entity but, immediately after the combination, the stockholders of
the Corporation or the Bank immediately prior to the combination hold, directly
or indirectly, 50% or less of the Voting Stock or other ownership interests of
the combined entity (there being excluded from the number of shares or other
ownership interests held by such stockholders, but not from the voting stock of
the combined entity, any shares or other ownership interests received by
affiliates of such other entity in exchange for stock or other ownership
interests of such other entity);

(v)           the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the date of
the Change in Control Severance Agreement; provided that any person becoming a
director subsequent to such date whose election or nomination for election was
supported by two-thirds of the directors who then comprised the Incumbent
Directors shall be considered to be an Incumbent Director; provided, further,
notwithstanding anything herein to the contrary, for purposes of this Agreement,
a Change in Control shall not include any transaction, whether by bona fide
public offering or private placement to institutional investors of any class or
series of capital stock of the Company, determined by the Board to be effected
for the purpose of equity financing, including the conversion of any debt
securities of the Company into equity securities of the Company. The definition
of a Change in Control under this Agreement is not intended to modify or
otherwise affect the definition of such term or any similar term under any other
plan or arrangement of the Company. For purposes of this Paragraph 1c, a
“Person” means any individual, entity, or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, other
than employee benefit plans sponsored or maintained by the Company and
corporations controlled by the Company.

 

d.           “Good Reason” shall mean the occurrence of any of the following
without the Executive’s consent:

(i)           a material reduction by the Company in Executive’s base salary; or

(ii)           a material reduction in Executive’s authority, duties, or
responsibilities, including the budget over which Executive retains authority;
or

(iii)           any order from any person to whom the Executive reports,
directing the Executive to take any action or to refrain from taking any action,
in any case, that in Executive’s good-faith, considered and informed judgment
violates any applicable legal or regulatory requirement, which order continues
in effect and is not revoked after 30 business days’ written notice of objection
from the Executive;

(iv)           a material diminution in the authority, duties, or
responsibilities of the person or persons to whom Executive is required to
report (including, if Executive reports directly the board of directors, a
requirement that Executive instead report to a corporate officer or employee);

-3-

 



(v)           a material change in the geographic location at which Executive is
required to work, which shall mean a requirement that Executive relocate to an
office at least 50 miles from the Company’s corporate headquarters and at least
20 miles farther from the Executive’s principal residence than the headquarters
prior to such relocation (“relocate” means to regularly report physically to a
different location); or

(vi)           the Company’s failure to require a successor entity to assume and
agree to perform the Company’s obligations pursuant to Section 9.

No event described hereunder shall constitute Good Reason, unless the Executive
has given written notice to the Company specifying the event relied upon for
such termination within ninety (90) days after the occurrence of such event and
the Company has not remedied such event within 30 days of receipt of such
notice. The Company and Executive, upon mutual written agreement, may waive any
of the foregoing provisions which would otherwise constitute Good Reason.

e.           “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
days as a result of mental or physical incapacity, which qualifies the Executive
for benefits under the Company’s long-term disability program covering the
Executive and which is reasonably believed by the Company based on the facts
available at the time to be total and permanent.

2.         Term.

This Agreement shall be effective as of the date set forth in the first
paragraph of this Agreement and shall continue indefinitely or, if a Change in
Control occurs, until terminated by, or on behalf of, the Company not sooner
than two years after the most recent Change in Control; provided, however, the
Company’s obligations, if any, to provide payments and/or benefits pursuant to
Section 3 of this Agreement and the obligations of the Company and the Executive
under Section 5 of this Agreement shall survive the termination of this
Agreement.

3.         Severance Benefits.

a.           If the Executive’s employment with the Company is terminated by the
Company within six months preceding or two years following a Change in Control
for any reason other than Cause, death, or Disability (for avoidance of doubt,
transfer of employment between or among the Companies shall not constitute a
termination of employment for purposes of this Agreement), or by the Executive
for Good Reason within two years following a Change in Control:

(i)           within five business days after such termination (or, if later,
the date of the Change in Control), the Company shall pay or cause to be paid to
the Executive (or if the Executive dies after such a termination of employment
but before receiving all payments to which he has become entitled hereunder, to
the estate of the Executive) the following amounts:

(A)           accrued but unpaid salary; accrued but unpaid bonus awarded to the
Executive; accrued but unused vacation and sick time in accordance with the
Company’s leave policy or similar program, as may be amended from time to time;
any benefits to which Executive is entitled under any other plans or programs
then in effect; and any unreimbursed business expenses incurred prior to the
date of termination, all as of the effective date of termination; and

-4-

 



(B)           a lump sum cash amount equal to 24 months’ salary, plus an amount
equal to 100% of any bonus awarded to Executive during the 24 months prior to
termination; and

(ii)         the Executive shall be entitled to the following additional
severance benefits:

(A)           notwithstanding anything in any other award notice or agreement
providing otherwise, as applicable, (1) all of the Executive’s outstanding stock
options that would have vested within twelve months following the date of
termination had the Executive remained an employee of the Company shall become
immediately vested and exercisable; and (2) all of the Executive’s outstanding
shares of restricted stock and any other stock or stock-based award that
otherwise would have vested within twelve months following the date of
termination had the Executive remained an employee of the Company shall become
immediately vested in full (at 100 % of target levels for any performance-based
stock awards); and (3) all profit sharing plan awards that otherwise would have
vested within twelve months following the date of termination had the Executive
remained an employee of the Company shall become immediately vested in full;
provided that the provisions of this paragraph are not intended to limit or
restrict provisions as to vesting under plans or programs of the Company
applicable to the Executive at the time that confer greater rights upon the
Executive than those conferred under this Agreement;

(B)           for a period commencing with the month in which termination of
employment shall have become effective and ending 24 months thereafter, the
Executive and, as applicable, the Executive’s covered dependents at the time of
termination, shall be entitled to all benefits under the Company’s welfare
benefit plans (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended), as if the Executive were still
employed during such period, at the same level of benefits and at the same
dollar cost to the Executive as the Company makes available for the period to
employees of similar status generally. If and to the extent that equivalent
benefits cannot be payable or provided under any such plan, the Company shall
pay or provide (or cause to be paid or provided) equivalent benefits on an
individual basis. If the date of termination precedes the Change in Control,
such benefits shall be provided retroactively to the date of termination or, to
the extent that such benefits may not be provided retroactively, the Company
shall pay the Company’s cost of such benefits to the Executive. The benefits
provided in accordance with this Section 3a(ii)(B) shall be secondary to any
comparable benefits provided by another employer.

b.           In the event of any termination of the Executive’s employment
described in Section 3a, the Executive shall be under no obligation to seek
other employment, and there shall be no offset against amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment; provided, however, to the extent the Executive receives
medical and health benefits from a subsequent employer, those benefits shall be
primary to benefits provided pursuant to Section 3a(ii)(B).

-5-

 



c.           It is intended that the payments and benefits provided under this
Agreement are in lieu of, and not in addition to, severance payments and
benefits provided under any other severance, change in control or similar plan
or policies of the Companies (“Other Severance Benefits”). Unless waived by the
Executive, any Other Severance Benefits the Executive receives, or will receive
in the future, shall reduce payments and benefits provided hereunder dollar for
dollar.

4.           Nature of Obligation.

The Company shall not be required to establish a special or separate fund or
other segregation of assets to assure payments under this Agreement, and, if the
Company shall make any investments to aid it in meeting its obligations
hereunder, the Executive shall have no right, title or interest in or to any
such investments, except as may otherwise be expressly provided in a separate
written instrument relating to such investments. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Company and the Executive or any other person. To the extent that any person
acquires a right to receive payments under this Agreement such right shall be no
greater than the right of an unsecured creditor.

5.           Full Settlement; Litigation Expenses.

Except as provided below, the Company’s obligation to make or cause to be made
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. The Company agrees to pay, upon written demand
therefor by the Executive, all legal fees and expenses the Executive reasonably
incurs as a result of any dispute or contest (regardless of the outcome thereof)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement, plus in each case, interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code. Notwithstanding the foregoing, the Executive agrees to repay to
the Company any such fees and expenses paid or advanced by the Company if and to
the extent that the Company or such others obtains a judgment or determination
that the Executive’s claim was frivolous or was without merit from a court of
competent jurisdiction from which no appeal may be taken, whether because the
time to do so has expired or otherwise. Notwithstanding any provision hereof or
in any other agreement, the Company may offset any other obligation it has to
the Executive by the amount of such repayment. In any such action brought by the
Executive for damages or to enforce any provisions of this Agreement, he shall
be entitled to seek both legal and equitable relief and remedies, including,
without limitation, specific performance of the Company’s obligations hereunder,
in his sole discretion.

6.           Tax Withholding.

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

7.           Entire Understanding.

-6-

 



This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
severance, change in control or similar agreement between the Company and the
Executive; provided, however, that, except as otherwise expressly provided in
this Section 7 and in Section 3c, this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to the Executive of any kind
elsewhere provided, including any obligation of the Company to indemnify or
provide liability insurance coverage to Executive.

8.           Severability.

If, for any reason, anyone or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

9.           Consolidation, Merger, or Sale of Assets.

If the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another entity, the term “Company” as used
herein shall mean such other entity, and this Agreement shall continue in full
force and effect. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by this Agreement,
the Company shall require such successor expressly and unconditionally to assume
and agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

10.           Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class as follows:

To the Company:

 

Atlantic Stewardship Bank

630 Godwin Avenue

Midland Park, NJ 07432-1405

Attention: Human Resources Department

 

To the Executive:

 

At the address (or to the facsimile number) last shown on the records of the
Company

 

or to such other address as either party shall have previously specified in
writing to the other.

11.           No Attachment.

-7-

 



Except as required by law, no right by the Executive or Executive’s estate to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law, and any attempt, voluntary or involuntary, to effect any
such action shall be null, void and of no effect.

12.           Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

13.           Modification and Waiver.

This Agreement may not be terminated, modified or amended except by an
instrument in writing signed by the parties hereto. No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Agreement, except by written
instrument signed by the party charged with such waiver or estoppel. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

14.           Headings of No Effect.

The section headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

15.           Executive Acknowledgment.

The Executive acknowledges that Executive has read and understands the
provisions of this Agreement. The Company advises Executive to consult with
Executive’s personal counsel regarding whether to enter into this Agreement. The
Executive acknowledges that Executive has been given an opportunity for
Executive’s personal legal counsel to review this Agreement and that the
provisions of this Agreement are reasonable and that Executive has received a
copy of this Agreement.

16.           Not Compensation for Other Plans.

Except for amounts paid pursuant to Section 3a(i)(A) that are considered
compensation, earnings or wages for purposes of any employee benefit plan of the
Company, it is understood by all parties hereto that amounts paid and benefits
provided hereunder are not to be considered compensation, earnings or wages for
purpose of any employee benefit plan of the Company, including, but not limited
to, any tax-qualified retirement plan.

17.           Noncompetition and Confidentiality Agreements; Release.

Notwithstanding any provision herein to the contrary, the Company shall not have
any obligation to pay (or cause to be paid) any amount or provide any benefit
under this Agreement unless and until the Executive executes a release of all
claims against the Company, its subsidiaries and other affiliates and related
parties relating to the Executive’s employment and termination thereof, and any
revocation period applicable to such release has expired. The release shall be
in a form acceptable to the Company, and Executive and Company agree that the
release will include the provisions of Exhibit A attached to this Agreement.

-8-

 



18.        Governing Law.

The interpretation, construction, performance and the rights and remedies of the
parties hereunder shall be governed by the internal laws of the State of New
Jersey, without regard to the conflict of law provisions thereof. For the
purpose of litigating disputes that may arise under this Agreement, the parties
hereby agree that such litigation will be conducted in the federal or state
courts of the State of New Jersey in and for Bergen County, and the Parties
consent to the personal jurisdiction of those courts.

19.        Code Section 409A Compliance.

a.           If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Internal Revenue Code
(“Code”) Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company shall, after consulting with the Executive, reform such
provision, to the extent possible, to comply with Code Section 409A; provided,
that the Company agrees to make only such changes as are necessary to bring such
provisions into compliance with Code Section 409A and to maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of Code
Section 409A.

b.           Notwithstanding any provision to the contrary in this Agreement, if
the Executive is deemed on the date of termination of employment to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is required to be delayed in compliance with Section 409A(a)(2)(B) such
payment or benefit shall not be made or provided (subject to the last sentence
hereof) prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service” (as such
term is defined in Treasury Regulations issued under Code Section 409A) or (ii)
the date of Executive’s death (the “Deferral Period”). Upon the expiration of
the Deferral Period, all payments and benefits deferred pursuant to this Section
19 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding the foregoing, to the extent that the
foregoing applies to the provision of any ongoing welfare benefits to the
Executive that would not be required to be delayed if the premiums therefor were
paid by the Executive, the Executive shall pay the full cost of premiums for
such welfare benefits during the Deferral Period and the Company shall pay (or
cause to be paid) to the Executive an amount equal to the amount of such
premiums paid by the Executive during the Deferral Period promptly after its
conclusion.

20.         Excise Tax

-9-

 



If any payments or benefits under this Agreement are subject to the excise tax
under Code Section 4999, such payments nonetheless shall not be subject to any
cutback, gross-up or other adjustment, except as the Company and the Executive
may otherwise agree.

21.        Counsel.

The Company recommends that Executive review this Agreement with Executive’s
personal counsel before signing it. Executive acknowledges and understands that
McCarter & English, LLP has acted solely as counsel to the Company in connection
with the preparation, negotiation and execution of this Agreement and not as
counsel to Executive.

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Agreement as of the date first above written.

 

  ATLANTIC STEWARDSHIP BANK               By: /s/ Robert J. Turner        Robert
J. Turner        Chairperson, Compensation Committee         STEWARDSHIP
FINANCIAL CORPORATION               By: /s/ Robert J. Turner     Robert J.
Turner          Chairperson, Compensation Committee               EXECUTIVE    
    /s/ Peter Ameen   Peter Ameen

-10-

 

EXHIBIT A

 

 

FORM OF RELEASE

 

1.           Release of Claims.

 

The Executive recognizes that the payments and other benefits to be received
under the Change in Control Severance Agreement include amounts and benefits
above and beyond any amounts due under any other agreement or under the
Company’s general policies or programs.

In consideration of, and as a condition to these payments, and to the extent
allowed by law, Executive releases and forever discharges the Company and all of
its affiliates, and all of their present or former officers, directors,
shareholders, employees, agents, successors or assigns (the “Releasees”) from
all claims or causes of action or other demands whatsoever, which Executive ever
had or now has against the Releasees, arising out of or related to his
employment relationship with the Company or the termination of that
relationship, except as stated below (the “Claims”).

This release is binding on the Executive and Executive’s heirs, assigns, and/or
representatives. This release includes, but is not limited to, the claims
described below. If the law prohibits a release or waiver of any Claim, the
Executive hereby waives the right to seek or accept damages in a proceeding
under the Claim and/or hereby acknowledges that Executive has no valid claim
under such statute or theory. The Claims released include any alleged violation
by the Company of:

•           Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq.;

•           Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

•           The Employment Retirement Income Security Act of 1974, as amended,
29 U.S.C. § 1001 et seq.;

•           The Immigration Reform Control Act, as amended;

-11-

 



•           The Americans with Disabilities Act;

•           The Age Discrimination in Employment Act, as amended, and including
the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.;

•           The Fair Labor Standards Act, as amended;

•           The Occupational Safety and Health Act, as amended;

•           The Family and Medical Leave Act;

•           The Consolidated Omnibus Budget Reconciliation Act, as amended;

•           The National Labor Relations Act, as amended;

•           The Sarbanes-Oxley Act, as amended;

•           the New Jersey Law Against Discrimination;

·   the New Jersey Conscientious Employee Protection Act;

·   the New Jersey Family Leave Act;

·   the New Jersey Wage Payment Law;

·   the New Jersey Wage and Hour Law;

·   Any federal, state or local laws against discrimination or protecting
whistleblowers, or any other federal, state or local law or common law relating
to employment, wages, hours, or any other terms and conditions of employment;

The Claims released also include:

•           Any claim related to the Company’s stock incentive plans or other
benefit plans or compensation plans;

•           Any claim based in whole or in part on any public policy, contract,
tort, or other common law claim or cause of action, including but not limited to
breach of implied or express contract, intentional or negligent infliction of
emotional distress, negligent misrepresentation, defamation, wrongful discharge;

-12-

 



•           Any claim or cause of action for commission, back wages, bonuses, or
other compensation, including, but not limited to, commissions, back wages or
compensation related to or arising out of any payments or sums the Company has
received or may receive in the future from any source at any time;

•           Any claim or allegation for costs, fees, or other expenses,
including attorneys’ fees, incurred in ay matter or proceeding.

2.           Unknown Claims Released. The Executive understands that Executive
is releasing claims that Executive may not know about. This is the Executive’s
knowing and voluntary intent, even though the Executive recognizes that someday
Executive might learn that some or all of the facts currently believed to be
true are untrue and even though Executive might then regret having signed this
Release. Nevertheless, the Executive assumes that risk and agrees that this
Release shall remain effective in all respects in any such case.

3.           Claims Not Released. Anything to the contrary notwithstanding
contained herein, nothing herein shall release any Releasee from any claims or
damages based on (i) any right the Executive may have to enforce this Release or
the Change in Control Severance Agreement, (ii) any right or claim that arises
after the date of this Release, (iii) any right the Executive may have to
benefits or entitlements under any health benefits plan, (iv) the Executive’s
eligibility for indemnification and advancement of expenses in accordance with
applicable laws or the certificate of incorporation and by-laws of Company or
any applicable agreement or insurance policy, or (v) any right the Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against the Executive as a result of any act or failure to act for
which the Executive, on the one hand, and Company or any Releasee, on the other
hand, are jointly liable. In addition, nothing in this Release shall preclude
Executive from filing a charge with or participating in any manner in an
investigation, hearing, or proceeding conducted by the Equal Employment
Opportunity Commission, but Executive hereby waives any and all rights to
recover compensation as a result of any such charge, investigation, hearing or
proceeding.

-13-

 



4.           No Participation in Claims. The Executive understands that if this
Agreement were not signed, Executive could have the right to voluntarily assist
other individuals or entities in bringing claims against the Releasees. The
Executive hereby waives that right and agrees not to provide any such
assistance, other than assistance in an investigation or proceeding conducted by
an agency of the United States or of a state or local government.

5.           Nonadmission of Liability. The this Release is not intended to
imply any wrongdoing by Releasees or by Executive and shall not constitute
evidence of any wrongdoing by Releasees or Executive.

6.           Voluntary Agreement and Consultation with Counsel. The Executive’s
decision to enter into this Release is a wholly free and voluntary decision.
Before signing this Release, the Executive has had the opportunity for up to
twenty-one (21) days to carefully consider the terms and ramifications of this
Release and the opportunity to consult with Executive’s own attorneys and other
advisors. The Company advises Executive to consult with Executive’s own attorney
before signing this Release.

7.           Governing Law and Interpretation. This Release shall be governed by
the laws of the State of New Jersey, without regard to its conflict of laws
provisions.

8.           Separate Enforceability of Terms. If any terms of this Release are
declared invalid by any court of competent jurisdiction, the Release shall be
deemed amended by excluding the invalid term or terms, and all remaining terms
shall continue in full force and effect. The Executive and the Company agree to
execute such amendments as may be necessary to accomplish the intent of this
paragraph, which is to maintain in force all terms of this Release to the full
extent permitted by law.

-14-

 



9.           Limitations on Changing Release. This Release may not be modified,
altered, or changed except in a writing signed by both parties.

10.            Revocation; Effectiveness. The Executive may revoke this Release
for a period of seven (7) days following the day Executive signs this Release.
Any revocation within this period must be submitted, in writing, to the Company
at the address listed below. The revocation must be delivered to Human Resources
Department, Atlantic Stewardship Bank, 630 Godwin Avenue, Midland Park, NJ
07432, and delivered by hand or e-mail. This Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in New Jersey, then
the revocation period shall not expire until the next following day which is not
a Saturday, Sunday, or legal holiday.

 

EXECUTIVE HAS HAD TWENTY ONE (21) DAYS TO CONSIDER THIS RELEASE AND CONFIRMS
THAT THE COMPANY ADVISED EXECUTIVE TO CONSULT WITH PERSONAL COUNSEL BEFORE
EXECUTING THE RELEASE.

 

EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY ONE (21) DAY
CONSIDERATION PERIOD.

 

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST THE RELEASEES.

 

 

IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this Release
as of the date set forth below:

 

Atlantic Stewardship Bank       By: /s/ Robert J. Turner       Robert J. Turner
       Chairperson, Compensation Committee   Date: March 26, 2015        

 

-15-

 



      Executive:       /s/ Peter Ameen   Peter Ameen         Current personal
mailing address:                    

 



-16-

 

